       Case: 4:20-cv-00794-JG Doc #: 158 Filed: 07/22/20 1 of 2. PageID #: 1616




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CRAIG WILSON, et al.,                              )   CASE NO.: 4:20cv794
                                                   )
                                                   )
                        Petitioners,               )   JUDGE JAMES S. GWIN
                                                   )
                v.                                 )
                                                   )
MARK WILLIAMS, Warden of Elkton                    )
Federal Correctional Institution, et al.,          )   RESPONDENTS’ STATUS REPORT
                                                   )
                                                   )
                        Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for July 21, 2020 are as follows:


                                  DAILY                    TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                          25                                4201
    POSITIVE                            1                                 60
    NEGATIVE                           24                                359




1   One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 158 Filed: 07/22/20 2 of 2. PageID #: 1617




MASS TESTING – QUEST DIAGNOSTICS


     The following data is as of July 21, 2020:

     Swabs taken/sent to Quest: 75


                              RESULTS                    TOTAL (since May 11, 2020)
TESTS
PERFORMED                         75                                    6169
POSITIVE                           0                                     962
NEGATIVE                           0                                    4707
INCONCLUSIVE                       0                                     112


                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                        By: /s/ James R. Bennett II
                                            James R. Bennett II (OH #0071663)
                                            Sara E. DeCaro (OH #0072485)
                                            David M. DeVito (CA #243695)
                                            Assistant United States Attorneys
                                            United States Courthouse
                                            801 West Superior Ave., Suite 400
                                            Cleveland, Ohio 44113
                                            216-622-3988 - Bennett
                                            216-522-4982 - Fax
                                            James.Bennett4@usdoj.gov
                                            Sara.DeCaro@usdoj.gov

                                              Attorneys for Respondents




                                              2
